Filed 2/3/21 P. v. Garcia CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A160263
 v.
 ALFRED ANTHONY GARCIA,                                                 (Solano County
                                                                        Super. Ct. No. VCR235289)
           Defendant and Appellant.


         Defendant Alfred Anthony Garcia appeals from an order requiring him
to submit to involuntary administration of antipsychotic medication pursuant
to Penal Code section 1370, subdivision (a)(2)(B)(i)(I). On appeal, his
appellate counsel has filed an opening brief raising no arguable issues.
Counsel asks this court to exercise our discretion to independently review the
record (People v. Wende (1979) 25 Cal.3d 436 (Wende)) or “at a minimum,
conduct the level of review prescribed for [Lanterman-Petris-Short Act]
conservatees” in accordance with Conservatorship of Ben C. (2007) 40 Cal.4th
529 (Ben C.). We provided defendant with a copy of the brief and informed
him of his right to file a supplemental brief, but he has not done so.
         As acknowledged by appellate counsel, Wende review is only available
in a first appeal of rights from a criminal conviction. (Ben C., supra,
40 Cal.4th at pp. 543-544; People v. Serrano (2012) 211 Cal.App.4th 496, 501;
People v. Taylor (2008) 160 Cal.App.4th 304, 312.) However, given the

                                                               1
“private interests at stake” and the “restraints upon physical freedom and
personal autonomy” at issue, we will proceed with a Wende review. (Ben C.,
supra, 40 Cal.4th at pp. 543-544, fn. 7 & p. 545 (dis. opn. of George, C.J.).)
      Upon independent review of the record, we find no arguable issues on
appeal and affirm the order.
                                  BACKGROUND
      A felony complaint alleged defendant committed one count of battery
with serious bodily injury. (Pen. Code, §§ 242, 243, subd. (d).)1 The
complaint further alleged defendant suffered a prior conviction of a serious
felony (§§ 1170.12, subd. (b), 667, subds. (a) & (b)-(i)). The trial court
subsequently found defendant was not competent within the meaning of
section 1368 and committed him to the Department of State Hospitals. The
Department petitioned the court to allow involuntary treatment with
antipsychotic medication. The court conducted a hearing on the petition, at
which Dr. Don Purcell, a board-certified psychiatrist, testified as the only
witness. Dr. Purcell had seen defendant “approximately a dozen times” and
reviewed his mental health and medical records. Dr. Purcell testified about
defendant’s diagnosis, symptoms, behaviors, and mental health history.
After hearing from counsel, the court ordered the involuntary administration
of antipsychotic medication.
                                   DISCUSSION
      With respect to determining the validity of an order authorizing the
involuntary administration of antipsychotic medication, section 1370
provides, in pertinent part, the court shall determine whether the “defendant
lacks capacity to make decisions regarding antipsychotic medication, and, if
the defendant’s mental disorder requires medical treatment with

      1   All further statutory references are to the Penal Code.

                                         2
antipsychotic medication, and, if the defendant’s mental disorder is not
treated with antipsychotic medication, it is probable that serious harm to the
physical or mental health of the patient will result. Probability of serious
harm to the physical or mental health of the defendant requires evidence that
the defendant is presently suffering adverse effects to his or her physical or
mental health, or the defendant has previously suffered these effects as a
result of a mental disorder and his or her condition is substantially
deteriorating.” (§ 1370, subd. (a)(2)(B)(i)(I).)
      Having reviewed the entire record, we conclude the order authorizing
involuntary administration of antipsychotic medication is supported by
substantial evidence. Additionally, defendant was at all times represented by
competent counsel who protected his rights and interests. Accordingly, our
independent review of the record discloses no arguable issue requiring
further briefing.
                                  DISPOSITION
      The order is affirmed.




                                         3
                                _________________________
                                Banke, J.


We concur:


_________________________
Margulies, Acting P.J.


_________________________
Sanchez, J.




A160263, People v. Garcia

                            4